DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 14-15, 18, and 21-22, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Yahara 20200367353).
Regarding Claims 8 and 15; Yahara discloses a driver board assembly (a driver board assembly-1A1-fig. 1 including a PCB-2 and a drive circuit thereof, wherein para.’s 0180-0181 discloses a drive circuit is contained in or separate to a semiconductor module corresponding to semiconductor component-3) comprising: a first layer of a PCB (whereas PCB-6 includes a first layer-8 embedding a semiconductor device-31 along a horizontal layer below 6A); one or more power device assemblies embedded within the first layer (as constituted by 3 and/or assembly 32, 33, and 34 thereof being recessed within the first layer), the first layer encapsulating the one or more power device assemblies, the first layer surrounds the one or more power device assemblies (as depicted by Fig. 1—whereas 8 encapsulates and surrounds the assembly); one or more cooling channels formed within a surface of the first layer such that the one or more cooling channels extend proximate to the one or more power device assemblies (whereas hollow channels-5C are disposed proximate to the assembly and atleast in-part formed within a first inner surface of the first layer--as depicted by Fig. 1; Note: the claim does not assert that which is disposed in the channel(s)); a plurality of thermally conductive vias extending between a surface of the one or more power device assemblies and the one or more cooling channels (whereas 21 and 23 constitute thermal vias—as set forth by para. 0045); and a second layer of the PCB bonded to the first layer to enclose the one or more cooling channels between the first layer and the second layer (whereas the cooling channels are disposed between the first layer there-above and a 2nd layer of 8 disposed there-below a long a horizontal layer at proximate 6B--as set forth by para. 0058 and 0060 where 8 embeds the region between the PCB, 6A and 6B to atleast in-part enclose the channels and the first and 2nd layers are bonded via potting).  

Regarding Claim 9; Yahara discloses the driver board assembly of claim 8, wherein the one or more power device assemblies comprise a plurality of power device assemblies arranged in an inverter topology (as constituted by para.’s 0176, 0178 or 0184). 

Regarding Claim 14; Yahara discloses the driver board assembly of claim 8, wherein each of the one or more power device assemblies comprise: a first conductive substrate comprising a recess (as already set forth—whereas the power device-31 is embedded in the first layers which constitutes a thermally conductive sheet-like substrate—as further set forth by para. 0061); a power device positioned within the recess; an insulation layer bonded to the first conductive substrate; and a second conductive substrate bonded to the first conductive substrate such that the insulation layer electrically insulates the first conductive substrate from the second conductive substrate (whereas electrical insulation layer(s) 22 is bonded between the first conductive substrate and a second thermally condcutive substrate of the second layer-8 which is bonded below 22—as set forth by para.’s 0060-0061).  

Regarding Claim 18; Yahara discloses the driver board assembly of claim 15, wherein the one or more power device assemblies comprise a plurality of power device assemblies arranged in an inverter topology (as constituted by para.’s 0176, 0178 or 0184). 

Regarding Claim 21; Yahara discloses the method of claim 1, further comprising forming a conductive pathway electrically coupled to the one or more power devices (as set forth by para. 0049).  

Regarding Claim 22; Yahara discloses the method of claim 1, wherein encapsulating one or more power device assemblies within the first layer comprises forming the first layer in contact with the one or more power device assemblies (as depicted by Fig. 1).

Regarding Claims 1-2 and 7; the method steps are necessitated by the already disclosed structure of Yahara.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Yahara 20200367353).
Regarding Claim 16; Yahara discloses the driver board assembly of claim 15, wherein the one or more cooling channels are spaced from the one or more power device assemblies via an insulation layer (at least in-part insulated via resin package-33), except, explicitly having a thickness of about 100 pm or less.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the insulation at 100 pm or less so as to reliably seal the power device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
5.	Claims 3-5, 10-11, 13, 17, 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; the method of claim 1, further comprising: forming an inlet channel within at least one of the surface of the first PCB layer and a surface of the second PCB layer, the inlet channel comprising an inlet port configured to fluidly couple the one or more cooling channels to a coolant source; and 2Application Serial No.: 16/943,470 Docket No.: 22562-5804 / 2020-064 forming an outlet channel within at least one of the surface of the first PCB layer and the surface of the second PCB layer, the outlet channel comprising an outlet port for removal of coolant from the one or more cooling channels.  Regarding Claim 10; the driver board assembly of claim 8, further comprising: an inlet channel comprising an inlet port fluidly coupled to the one or more cooling channels, the inlet channel configured to fluidly couple the one or more cooling channels to a coolant source; and 4Application Serial No.: 16/943,470 Docket No.: 22562-5804 / 2020-064 an outlet channel comprising an outlet port fluidly coupled to the one or more cooling channels and configured to facilitate removal of coolant from the one or more cooling channels.  Regarding Claim 13; the driver board assembly of claim 8, wherein the plurality of thermally conductive vias extend through a channel wall, the channel wall separates each of the one or more cooling channels. Regarding Claim 17; the driver board assembly of claim 15, further comprising: the one or more power device assemblies comprising a plurality of power device assemblies; a first pair of the plurality of power device assemblies; and a second pair of the plurality of power device assemblies, wherein the one or more cooling channels comprise: a first lateral channel extending beneath the first pair of power device assemblies; and a second lateral channel extending beneath the second pair of power device assemblies.  Regarding Claim 19; the driver board assembly of claim 15, further comprising: an inlet channel comprising an inlet port fluidly coupled to the one or more cooling channels, the inlet channel configured to fluidly couple the one or more cooling channels to a coolant source; and an outlet channel comprising an outlet port fluidly coupled to the one or more cooling channels, and configured to facilitate removal of coolant from the one or more cooling channels.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-9,14-16,18, and 21-22 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835